Order entered March 12, 2021




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00819-CV

                   PAUL YODER SHULTZ, JR., Appellant

                                          V.

                    JENNIFER ROYAL SHULTZ, Appellee

               On Appeal from the 301st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-16-13529

                                     ORDER

      Before the Court is appellee’s March 10, 2021 unopposed second motion for

extension of time to file her brief. We GRANT the motion and ORDER the brief

be filed no later than March 26, 2021.


                                               /s/   CRAIG SMITH
                                                     JUSTICE